In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00110-CR
        ______________________________


         DAVID HEATH FOUSE, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
             Trial Court No. 0820358




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION

       David Heath Fouse has filed an appeal from six convictions. Three are for the first degree

felony of aggravated sexual assault on a child (under fourteen—B.P.), and three are for the second

degree felony of sexual assault on a child (under seventeen—R.R. and C.J.). A single brief has

been filed to address all six appeals. Fouse testified at trial. He admitted that he was convicted

in 1999 of the felony offense of assault on a peace officer and the state jail felony offense of

burglary of a building, and admitted having sexual intercourse with B.P. and C.J.

       This appeal is from his conviction for sexual assault on a child, on C.J. There are no

issues raised or argument made concerning this conviction. When a point of error is inadequately

briefed, we will not address it. Vuong v. State, 830 S.W.2d 929 (Tex. Crim. App. 1992). This

situation goes one step beyond simple inadequate briefing. Points are not merely inadequately

briefed, they are not raised at all. This Court is not the appellant’s advocate. Although we have

an interest in a just adjudication, we also have an interest in remaining impartial. Ex parte

Lowery, 840 S.W.2d 550, 552 n.1 (Tex. App.—Dallas 1992), rev’d on other grounds, 867 S.W.2d
41 (Tex. 1993). Thus, we will not brief a defendant’s case for him or her. Heiselbetz v. State,

906 S.W.2d 500, 512 (Tex. Crim. App. 1995); see Busby v. State, 253 S.W.3d 661, 673 (Tex.

Crim. App. 2008); see Lawton v. State, 913 S.W.2d 542, 554 (Tex. Crim. App. 1995), overruled on

other grounds by Mosley v. State, 983 S.W.2d 249 (Tex. Crim. App. 1998).




                                                2
       Further, the Texas Court of Criminal Appeals has explicitly held that an appellate court

cannot reverse a case on a theory not presented to the trial court or raised on appeal. Gerron v.

State, 97 S.W.3d 597 (Tex. Crim. App. 2003); Hailey v. State, 87 S.W.3d 118 (Tex. Crim. App.

2002). With no arguments or theories to support a request for reversal being made in connection

with this conviction on appeal, there is nothing before this Court which we may review.

       We affirm the judgment.




                                            Jack Carter
                                            Justice

Date Submitted:       April 28, 2010
Date Decided:         April 29, 2010

Do Not Publish




                                               3